IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,603



                 EX PARTE JOHNATHEN LEE HARRISON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. CR20133-B IN THE 35 TH JUDICIAL DISTRICT COURT
                         FROM BROWN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to sixty years’ imprisonment.

        Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because he failed to timely file a notice of appeal. Appellate counsel erroneously calculated the

deadline for filing notice of appeal from the date upon which the trial court entered a judgment nunc

pro tunc, rather than from the date upon which the sentence was originally imposed. Applicant’s
                                                                                                       2

direct appeal was dismissed for want of jurisdiction.

          We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. CR20133-B from the 35th Judicial District Court of

Brown County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: August 24, 2011
Do Not Publish